
	
		I
		112th CONGRESS
		2d Session
		H. R. 5947
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2012
			Ms. Jackson Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To encourage States to prohibit Stand Your
		  Ground laws and require Neighborhood Watch programs to register with
		  local law enforcement agencies and the Department of Justice, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Justice Exists for All of Us Act of
			 2012.
		2.State stand
			 your ground laws and Neighborhood Watch registration
			(a)In
			 generalFor each fiscal year
			 after the expiration of the period of implementation specified in
			 subsection (b), a State shall—
				(1)not have in effect throughout the State any
			 law or policy that allows a person to use deadly force when such person is
			 threatened that does not impose a duty to retreat before using such force in
			 any place where such person is lawfully present (commonly known as stand
			 your ground laws), except that a State may have in place a law or policy
			 that permits a victim of domestic violence to use deadly force when such victim
			 is threatened and does not impose a duty to on the victim to retreat before
			 using such force in any place where such victim is lawfully present; and
				(2)have in effect throughout the State laws
			 and policies that make it unlawful to establish, organize, operate, or
			 participate in a Neighborhood Watch program unless such program is registered
			 with—
					(A)the local law
			 enforcement agency that has jurisdiction over the neighborhood in which the
			 program is located; and
					(B)the Department of
			 Justice, in accordance with regulations promulgated by the Attorney
			 General.
					(b)Period for
			 implementation by States
				(1)DeadlineEach
			 State shall implement this section before 3 years after the date of the
			 enactment of this Act.
				(2)ExtensionsThe
			 Attorney General may authorize up to two 1-year extensions of the deadline in
			 paragraph (1).
				(c)Failure of State
			 To comply
				(1)In
			 generalFor any fiscal year after the end of the period for
			 implementation under
			 subsection (b), a State that fails, as
			 determined by the Attorney General, to substantially implement this section
			 shall not receive 20 percent of the funds that would otherwise be allocated for
			 that fiscal year to the State under subpart 1 of part E of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et
			 seq.).
				(2)State
			 constitutionality
					(A)In
			 generalWhen evaluating whether a State has substantially
			 implemented this section, the Attorney General shall consider whether the State
			 is unable to substantially implement this section because of a demonstrated
			 inability to implement certain provisions that would place the State in
			 violation of its constitution, as determined by a ruling of the State's highest
			 court.
					(B)EffortsIf
			 the circumstances arise under
			 subparagraph (A), then the Attorney
			 General and the State shall make good faith efforts to accomplish substantial
			 implementation of this section and to reconcile any conflicts between this
			 section and the State's constitution. In considering whether compliance with
			 the requirements of this section would likely violate the State's constitution
			 or an interpretation thereof by the State's highest court, the Attorney General
			 shall consult with the chief executive and chief legal officer of the State
			 concerning the State's interpretation of the State's constitution and rulings
			 thereon by the State's highest court.
					(C)Alternative
			 proceduresIf the State is unable to substantially implement this
			 section because of a limitation imposed by the State's constitution, the
			 Attorney General may determine that the State is in compliance with this Act if
			 the State has implemented, or is in the process of implementing, reasonable
			 alternative procedures or accommodations that are consistent with the purposes
			 of this Act.
					(D)Funding
			 reductionIf a State does not comply with
			 subparagraph (C), then the State shall
			 be subject to a funding reduction as specified in
			 paragraph (1).
					(3)ReallocationAmounts not allocated under subpart 1 of
			 part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42
			 U.S.C. 3750 et seq.) to a State for failure to substantially implement this
			 section shall be reallocated under such subpart to States that have not failed
			 to substantially implement this section or may be reallocated to a State from
			 which they were withheld to be used solely for the purpose of implementing this
			 section.
				(d)Definition of
			 StateIn this section the term State shall have the
			 meaning given such term in section 901(a) of Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3791(a) et seq.).
			
